Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 11, 2020, has been entered.   

2.	The amendment filed August 11, 2020, is acknowledged and has been entered.  Claims 39, 41, 43, 47-53 and 65-66 have been amended.  

3.  	Claims 39, 41-43 and 45-67 are pending in the application.

4. 	Claims 63 and 65-66 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  

5.  	Claims 39, 41-43, 45-62, 64 and 67 are under examination.  Polypeptides with a mutated Fc with mutations of 248E, 334N, 378V and 423Y have been rejoined.  

Grounds of Rejection Withdrawn
6.	Applicant's amendments have obviated or rendered moot the grounds of rejection set forth in the previous Office action.

Grounds of Objection

7.  	Claims 39, 41-43, 45-62, 64 and 67 are objected to for reciting “Polypeptide comprising”,  


Claim Rejections-35 U.S.C. § 112

8.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 39, 41-43, 45-62, 64 and 67 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 39, 41-43, 45-62, 64 and 67 are indefinite for reciting “having functional activity mediated by the Fc region, that is increased compared with that of a parent polypeptide by a ratio of at least 15”.  Notably, functional antibody activity can be measured using multiple different assays in the art and therefore, the scope of the claim can vary depending on the assay used.  Furthermore, as the claims recite “a parent polypeptide” and not “the parent polypeptide from which the mutated Fc region was derived” the “parent polypeptide” used for the comparison can also change such that different mutated polypeptides would be within the scope of the claims depending on which parent polypeptide is used. Accordingly, one of skill would not be reasonably apprised of polypeptides encompassed by the claims as the scope of the claim can vary widely depending on the assay and the peptide used for comparisons.
Therefore the claims fail to delineate the metes and bounds of the subject matter that Applicant regards as the invention with the requisite clarity and particularity to permit the skilled artisan to know or determine infringing subject matter.


Therefore the claim fails to delineate the metes and bounds of the subject matter that Applicant regards as the invention with the requisite clarity and particularity to permit the skilled artisan to know or determine infringing subject matter. 

Claim 46 is indefinite for reciting “preferably 2 to 10 mutations”.  Here, claim 46 recites a broad limitation of 2 to 20 mutations followed by a preferable narrower limitation so it is unclear how (or if) this narrower limitation is meant to further limit the claim.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  
Therefore the claim fails to delineate the metes and bounds of the subject matter that Applicant regards as the invention with the requisite clarity and particularity to permit the skilled artisan to know or determine infringing subject matter. 

Claim 54 is indefinite for reciting “preferably an Fc region of a human IgG1 or human IgG2”.  Here, claim 54 recites a broad limitation of a human Fc region followed by preferable narrower limitations so it is unclear how (or if) these narrower limitations are meant to further limit the claim.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  
Therefore the claim fails to delineate the metes and bounds of the subject matter that Applicant regards as the invention with the requisite clarity and particularity to permit the skilled artisan to know or determine infringing subject matter. 

Claims 58, 60 and 67 are also indefinite for reciting a broad limitation followed by a narrower preferable limitation. Accordingly, it is unclear how (or if) these narrower limitations are meant to further 
Therefore the claims fail to delineate the metes and bounds of the subject matter that Applicant regards as the invention with the requisite clarity and particularity to permit the skilled artisan to know or determine infringing subject matter. 

Claim 64 is indefinite for reciting “Antibody according to claim 56”.  Here, claim 56 is drawn to a polypeptide which could be an antibody, but is not required to be an antibody.  Therefore, reciting “Antibody according to claim 56” lacks antecendant basis and it is unclear which (if any) antibody is being referred to.  Therefore the claim fails to delineate the metes and bounds of the subject matter that Applicant regards as the invention with the requisite clarity and particularity to permit the skilled artisan to know or determine infringing subject matter. 

	
10.	The following is a quotation of the fourth paragraph of 35 U.S.C. 112:

Subject to the [fifth paragraph of 35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

11.	Claims 41 and 53 are rejected under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 41 recites mutations that are already recited in claim 39 which are further comprised in the polypeptide.  A polypeptide of claim 39 that already comprises such a mutation is not further limited by claim 41. Therefore, claim 41 fails to properly further limit claim 39.  
Claim 53 depends from claim 39 and recites a combination of 3 mutations that can be (i) 378V, (ii) 286I and (iii) 397M. Therefore, claim 53 does not include all the limitations of claim 39 as it can combination of mutations can differ from those of claim 39.  



12.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 39, 41-43, 45-62, 64 and 67 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).   “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875 (Fed. Cir. 2011).
The teachings of the specification and the claimed invention:
The nature and scope of the claimed invention at issue is a subgenus of proteins comprising a mutated Fc region that has a functional activity that is increased by a ratio of at least 15 compared to a parent polypeptide that has a 378V mutation and at least on mutation selected from 248E, 334N and 423Y, wherein the numbering is that of the EU index.   Notably, the mutant Fc region can comprise any number of other mutations in the broadest claim, can be from any species or isotype of Fc region and can have any ratio such as at least 100 or at least 1000.  The mutant can further increase any activity not limited to ADCC, CDC and/or ADCP (see claim 42).
The instant specification discloses generating mutant Fc regions of human IgG1 comprising SEQ ID NO:1 and discloses species of this Fc region, namely G3A-103, A3A-184A, J3B-23 and A3A-173, three of which display ADCC with a ratio above 15 compared to the parent Fc region comprising SEQ ID NO:1 and one of which displays CDC with a ratio above 15 compared to the parent Fc region comprising SEQ ID NO:1 (see Table 7a and 8, pages 41-44).
The instant specification has not disclosed the structural features or amino acid sequences of a representative subgenus of proteins comprising a mutated Fc region that has a functional activity that is increased by a ratio of at least 15 compared to a parent polypeptide that has a 378V mutation and at least on mutation selected from 248E, 334N and 423Y, wherein the numbering is that of the EU index.

State of the Art
It is well established in the art that different isotypes of antibody and antibodies from different species display different levels of ADCC, CDC and/or ADCP.  For example, with respect to CDC an activity mediated by complement binding, Vidarsson et al (F. Immu., 5(520):1-17, 2014) teach that human IgG and IgM can activate complement, but that IgG1 and IgG3 efficiently trigger the classical route of complement, while IgG2 and IgG4 are much less efficient.  

334N: increased binding to FcgRIIIA (x 0.5), and increased binding to FcgRIIB (x 2); 

348M/334N/275I/202M/147T: increased binding to FcgRIIIA, but only x 0.5, and increased binding to FcgRIIB but only x 0.75; 

246I/334N: increased binding to FcgRIIIA, but only x 0.5, and increasing binding to FcgRIIB (x 4);
 
334N/396L: increased binding to FcgRIIIA (x 3.1), and increased binding to FcgRIIB (x 3); 

	275I/334N/348M: increased binding to FcgRIIIA but only x 0.5; 

247L/253N/334N: increased binding to FcgRIIIA (x 3), and increased binding to FcgRIIB (x 2.5); 

215P/274N/287G/334N/365V/396L: increased binding to FcgRIIIA (x 2), and increased binding to FcgRIIB (x 4). 

Thus, Table 5 of Stavenhagen et al shows results which go into different directions for mutants with at least the same substitution 334N: FcgRIIIA and FcgRIIB bindings may be 16 Docket No. 7111-0146Application No. 15/554,022increased or unchanged.
These findings showed that a skill artisan cannot predict the structural features of a mutated Fc region that will have a functional activity that is increased by a ratio of at least 15 compared to a parent polypeptide that has a 378V mutation and at least on mutation selected from 248E, 334N and 423Y, wherein the numbering is that of the EU index.
Claim Analysis
The instant claims are directed to proteins comprising a mutated Fc region that has a functional activity that is increased by a ratio of at least 15 compared to a parent polypeptide that has a 378V mutation and at least on mutation selected from 248E, 334N and 423Y, wherein the numbering is that of 
A skilled artisan in the art would recognize that the function of any given mutant Fc region is based upon the specific combination of mutations in the specific Fc region and the function cannot be predicted or envisioned before the mutant Fc region is made and tested.
Here the claims recite mutant Fc regions which include mutant Fc regions from any species such a mouse, rat, non-human primates, etc., and include mutant Fc regions from any isotype of antibody with any number of additional mutations, but each different combination of mutations would give different functional activities that cannot be predicted as evidenced by Stavenhagen et al above.  The inability to accurately recognize the changes in function for any given combination of mutations is further evidenced by the instant specification as the species G3A-103, A3A-184A, J3B-23 and A3A-173 all share an A378V mutation but three have increased ADCC while one has decreased ADCC compared to the wild-type region from which they were derived.    The specification does not show that these mutations of the above species provide similar increases in ADCC or CDC in antibodies from other species of animal or antibodies of other isotypes or in combination with other mutations.  
The disclosure therefore does not show that applicant was in possession of the necessary common attributes or features possessed by the members of the claimed genera which would allow one of skill in the art to immediately envision, recognize or predict which Fc mutants have the claimed functions. 
It is suggested that the rejection could be obviated by amending the claims to be drawn to an antibody comprising the amino acid of SEQ ID NO:1, which has only been modified by (i) K248E and A378V, (ii) K334N, P352S, V397M and A378V, (iii) N286I, A378V and F423Y or (iv) K248E, K334R and A378V, wherein the numbering is that of the EU index.



Conclusion


13.	No claims are allowed.  

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brad Duffy whose telephone number is (571) 272-9935.  The Examiner works a flexible schedule.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Respectfully,					
Brad Duffy					
571-272-9935

/Brad Duffy/
Primary Examiner, Art Unit 1643
April 30, 2021